Citation Nr: 1433067	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine, excluding a period of temporary total disability under 38 C.F.R. § 4.30 from January 12, 2011, through July 31, 2011, to include consideration of whether a separate rating is warranted for radiculopathy of the right lower extremity. 

2.  Entitlement to an evaluation in excess of 20 percent for chronic left L4 radiculopathy associated with degenerative disc disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Buffalo, New York RO later obtained jurisdiction over the Veteran's claims file, and certified the matter to the Board.

In December 2009, the Agency of Original Jurisdiction (AOJ) issued a Supplemental Statement of the Case (SSOC) addressing the issues on appeal.  Following that SSOC, VA records, including reports of VA examinations were associated with the Virtual VA portion of the Veteran's claims file.  These records have not been considered by the AOJ since the December 2009 SSOC.  Nevertheless, the Veteran, through his appointed representative, has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013).

The Board notes that the record shows evidence of unemployment.  However, the Veteran has filed a separate claim of entitlement to a total disability evaluation based upon individual unemployability (TDIU), which was denied in an unappealed September 2009 rating decision on the basis of the Veteran's failure to respond with information to support the claim.  As such, the issue of entitlement to a TDIU is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).

It is noted that the Veteran raised the issue of service connection for a psychiatric disorder and a sleep disorder as secondary to his service-connected disabilities.  See VA treatment record of March 2010 and the VA examination reports during which relevant symptoms were reported.  As these matters have not yet been adjudicated they are referred to the RO for the appropriate consideration.


FINDINGS OF FACT

1.  Prior to October 15, 2010, the Veteran's low back disability did not manifest by forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, or incapacitating episodes.

2.  From October 15, 2010, through November 26, 2012, the Veteran's low back disability manifested by forward flexion of the thoracolumbar spine to less than 30 degrees, but not by ankylosis or incapacitating episodes.

3.  From November 27, 2012, the Veteran's low back disability has not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis or incapacitating episodes.

4.  Throughout the applicable period, the Veteran's degenerative disc disease of the thoracolumbar spine did not manifest by any neurological manifestations other than radiculopathy of the lower extremities.  

5.  Throughout the applicable period, neurological impairment of the left lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.

5.  Degenerative disc disease of the thoracolumbar spine is productive of radiculopathy to the right leg.


CONCLUSIONS OF LAW

1.  Prior to October 15, 2010, an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  From October 15, 2010, through November 26, 2012, an evaluation of 40 percent, but no greater, is warranted for degenerative disc disease of the thoracolumbar lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243 (2013).

3.  From November 27, 2012, an evaluation of 20 percent, but no greater, is warranted for degenerative disc disease of the thoracolumbar lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243 (2013).

4.  The criteria for an evaluation in excess of 20 percent chronic left l4 radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2013).

5.  The criteria for a separate evaluation for right leg radiculopathy, which is associated with the lumbar spine disability, have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant the required notice by way of letters dated in February and November 2008.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his service-connected disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history, and reflect the severity of the disabilities on appeal throughout the applicable period.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

In May 2014 written argument, the Veteran's representative asserted that the VA examination of record dated in 2009 had become stale.  The representative did not have the benefit of the claims file at the time, and the Veteran was examined in November 2012.  The Veteran's representative was made aware of this evidence and has waived initial RO consideration of the examination report.  Thus, it appears the Veteran no longer seeks another VA examination.

With respect to the issue of evaluation of separate neurological abnormalities involving the right groin/testicle, the Board notes that the evidence of record is sufficient to address the matter.  The VA records contained in the claims file contain medical opinions regarding the etiology of this condition with regard to the Veteran's low back that competently address the matter based upon physical examination and testing, as well as the history of the Veteran's condition.  Thus, no examination is necessary.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities of the spine are rated either by using the General Rating Formula for Diseases and Injuries of the Spine, or the criteria established for intervertebral disc syndrome.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40% rating requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Alternatively, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: a 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A  40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a.  38 C.F.R. §4.124a Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124a.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Facts and Analysis

The Veteran filed claims for increase in January 2008.  By way of background, the Board notes that an April 2007 VAMC clinic progress note documents a history of chronic low back pain,  inter alia.  The record documents stable back pain controlled with Tylenol as needed.  The Veteran remained active at this time.  Palpation of the spine showed no point tenderness medially or peri-medially.  

A December 2007 medicine attending note documents an unremarkable physical examination, but for an apparent notation of questionable slight foot drop on the right.  Repeat MRI of the lumbosacral spine and EMG testing were assessed as a plan of care.

A December 2007 VA clinic progress note documents complaints of persistent back pain.  The Veteran then complained of back pain that started in the right low back and radiated to the back of the right leg down to the ankle, as well as the foot on occasion.  He also complained of associated numbness and tingling with the occasional onset of pain, but not at rest.  He complained of occasional tripping with the right foot, but did not notice any weakness of the lower extremities.  Due to sensory and motor loss complaints, further testing was planned.

In March 2008, he was afforded a VA examination of the spine.  At the time of the examination he related that his back pain had increased in severity over time and that his legs tended to fall asleep early.  He related a history of flare-ups when rising from a sitting  or lying position, but did not have any incapacitating episodes of back pain.  He did not use any assistive devices and was able to do the activities of daily living without assistance. 
 
Physical examination showed that the Veteran walked with a slight limp.  The spine was normal on inspection, and had no tenderness to palpation of the paraspinal musculature.  There was no evidence of spasm or pain, or tenderness on palpation of the sacroiliac joints.  Straight leg raising on the left and right was from zero to 65 degrees.  Deep tendon reflexes could not be elicited.  There was no quadriceps atrophy.  The great toes extended against resistance and subjective sensory deficit with monofilament testing was negative.  Flexion was from zero to 80 degrees.  Extension was from zero to 30 degrees.  Bilateral lateral flexion was from zero to 20 degrees, with pain at the endpoint.  Bilateral rotation was from zero to 30 degrees.  The Veteran had pain at the extremes of these motions.  There was no additional limitation of motion following repetitive motion.  Degenerative disc disease in the lower lumbar spine was assessed at this time.  

A May 2008 VA EMG report documents presentation for nerve conduction studies to rule out radiculopathy.  At the time, the Veteran reported a problematic left side, with back pain greater on the left with radiating pain down to the left knee, with occasional radiating pain to below the knee.  The study resulted in an impression of mildly abnormal study, with mild active denervation in the lumbar paraspinal muscles, but otherwise no evidence for lumbar radiculopathy.  

A September 2008 VA telephone encounter note documents a complaint of worsening low back pain, and shooting pain to the legs with numbness, left greater than right.  He also complained of testicle pain, but no loss of bladder/rectum control.  

An October 2008 VA primary care note documents a history of back pain, with radiation of pain in to the right leg and ankle.  The note documents that despite EMG and MRI findings that the Veteran's pain continued.  The Veteran also complained of pain in the right testicle, triggered by exercise, but not intra-abdominal tension, like cough, etc.  The Veteran denied any band-like symptoms, bowel or bladder symptoms and any steady weakness of either lower limb proximal or distal muscle.  He denied any steady neurological deficit of any lower limb.  He did not complain of truncal weakness and had no upper limb symptoms.  Neurological examination showed normal reflexes in the ankles, but diminished reflexes in both knees.  Straight leg raising test was positive.  There was no paraspinal muscle tenderness.  Examination of the genitalia was normal.  Despite MRI and EMG testing that were not conclusive of radiculopathy or spinal pathology, the Veteran was treated.  

In an October 2008 statement, the Veteran related that he had been prescribed pain medication and related sleep impairment, pain radiating into his testicles and numbness in his legs.  He requested re-examination and an increase in the assigned disability evaluations for his low back and associated neurologic disabilities.  

A December 2008 VA primary care note documents a chief complaint of pain in the right testicle, with an onset a month prior.  Also noted was constant back pain, with radiation of pain to the right side, more so than on the left.  The Veteran complained of numbing and tingling on the right side of the leg as well.  

In December 2008, the Veteran was also afforded a VA examination.  At the time of the examination, the Veteran complained of right leg numbness with parasthesias and shooting pain.  He also complained of parasthesias in the left leg on an intermittent basis.  He particularly noted parasthesias on the posterolatreal aspect of the left thigh to the left knee, and numbness, parasthesias, dyesthesias, and pain, described as shooting and burning, of the entire right lower extremity to the foot.  

Objective motor and sensory examination were normal.  Muscle strength of the lower extremities was 5/5 with no grossly observable impairment.  Vibration, pain, light touch and position senses were normal in the lower extremities.  Reflexes were 2+ and Babinski reflex was normal.  There was no muscle atrophy, abnormal muscle tone or bulk, tremor, tic or abnormal movement.  No joint function was affected by any nerve disorder.  Gait and balance were normal.  There was no history of urinary or bladder symptoms, or erectile dysfunction.  The examiner found that the left L4 radiculopathy resulted in moderate effects on chores, exercise and recreation; mild effects on shopping and traveling; and severe effects on sports.  The Veteran was uncertain on his feet and was unable to sit or stand for more than 15 minutes due to discomfort.  He also had difficulty driving.  

With respect to the low back, the Veteran complained of pain with referral to the right buttock and radiation to the right leg.  He described flare-ups as severe, occurring weekly and lasting minutes to an hour, precipitated by twisting motions while lifting and alleviated by rest.  Inspection of the spine showed normal posture and head position, and symmetry in appearance.  There was no abnormal curvature or ankylosis.  There was no spasm, tenderness, or weakness, but there was pain with motion.    There was no atrophy or guarding.  Flexion was from zero to 85 degrees.  Extension was from zero to 20 degrees.  Left lateral flexion was from zero to 25 degrees.  Right lateral flexion was from zero to 30 degrees.  Left lateral rotation was from zero to 30 degrees.  Right lateral rotation was from zero to 30 degrees.  There was objective evidence of pain on active range of motion, including after repetitive motion, but with no additional limitations after repetition.  Lasegue's sign was negative.  The examiner found that the disability resulted in moderate effects on chores, exercise, recreation and traveling; mild effects on shopping; and severe effects on sports.  The Veteran's sleep was impaired as was his ability to play with his grandchildren and perform heavy chores.  

Of record is a VA pain consultation note dated in May 2009 related to a chief complaint of pain in the right side of the low back radiating to the right groin and testicle, and down the leg.  Examination of the spine showed no tenderness of the lumbosacral spine or the sacroiliac joints.  There was no spasm, or tenderness over the facet joints.  Heel and toe walk was accomplished without difficulty.  Range of motion was most uncomfortable in flexion and left rotation.  Sensation was intact and muscle strength was 5+ in the lower extremities.  The clinician could not elicit any patellar or heel Achilles reflex on the right, and those reflexes were only 1+ on the left.  Straight leg raise was negative bilaterally.  Patrick maneuver on the right, however, caused pain in the right groin and right side of the low back.  Low back pain with right testicular pain was assessed.  

The Veteran subsequently underwent nerve block injections.  A June 2009 VA record documents mild spine tenderness, as well as back pain and testicular pain.  An MRI was scheduled for the possibility of referred pain from the back to the testes.  A recent ultrasound of the testes was noted as normal.  

In October 2009 the Veteran was again afforded a VA examination.  At the time of the examination, the Veteran related numbness and parasthesias on the lateral aspect of the right lower extremity.  He also reported dyesthesias and stabbing pain of the right testicle.  Detailed reflex examination was normal, but for right knee reflex (L3-L4) 1+ and right ankle reflex (S1) zero.  The Veteran had an antalgic gait with a cane in the right hand.  Peripheral nerves examination resulted in assessment of active denervation in the lumbar paraspinal muscles, right S1 sensory parasthesias and dyesthesia in the right pudenal nerve distribution and motor weakness of the right lower extremity by clinical examination.  The examiner noted that the effects on occupational activities were decreased mobility, problems with lifting and carrying and decreased strength in the lower extremity along with pain.  The effects of the service-connected lower extremity disability on chores, sports and recreation were moderate, and the effects on shopping, exercise, and traveling were mild.  

Examination of the spine noted no bowel or bladder impairment, but numbness and parasthesias.  The Veteran had a history of falls, notably often tripping on stairs.  Inspection of the spine was normal.  The Veteran had an abnormal gait and walked with a cane in the right hand.  There was no abnormal spinal curvature or ankylosis.  There was no spasm, atrophy, guarding, tenderness or weakness, but pain with motion.  Motor examination was normal.  Sensory examination was normal on the left, but was  1 / 2  on vibration, pinprick and light touch in the right lower extremity.  There was no vibration sense in the right little toe and pin prick and light touch was diminished in the lateral aspect of the foot (S1 nerve root).  Reflexes were normal, but for 1+ knee jerk and zero ankle jerk on the right side.  Babinski exam findings were absent on the right side.  Flexion was from zero to 45 degrees.  Extension was to 5 degrees.  Left lateral flexion was to 30 degrees.  Left lateral rotation was to 30 degrees.  Right lateral flexion was to 20 degrees.  Right lateral rotation was to 15 degrees.  There was objective evidence of pain, including on repetitive motion, but no additional limitations thereafter.  The examiner noted the effects of this disability on occupational activities included problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  It was noted that he would have difficulty working on ladders and in tight spaces.  The disability had a moderate effect on chores, shopping, and recreation, a severe effect on exercise, and prevented participation in sports.  

A November 2009 VA neurosurgery consult note documents a long history of low back pain with a complaint of right-sided testicle and leg pain.  The Veteran also reported right side lateral leg thigh and foot pain, but denied any significant weakness or numbness.  There was no significant urinary incontinence or bowel movement dysfunction.  It was noted that testicle ultrasound and hip X-ray were essentially negative.  The note documents no significant spinal canal or foraminal stenosis.  Although the Veteran's major complaint was testicle pain, the clinician remarked that the testicle pain was not supported by MRI.  

On October 15, 2010, the Veteran called nursing triage to report that he had worsening symptoms.  An October 18, 2010, VA clinic note documents a complaint of worsening back pain with radiation to the leg, as well as right testicular pain.  Ultrasound of the scrotum had shown signs of infection and the Veteran was started on Bactrim.  The Veteran complained of tingling/numbness and weakness in the right leg, versus the left.  The Veteran could not perform flexion secondary to pain, but had full range of motion otherwise.  He was able to heel and toe walk without much difficulty.  There was no apparent atrophy of the lower extremities.  Strength was 4/5 in right hip flexion and 4/5 in right knee extension.  Dorsiflexion was 4-/5 with right dorsiflexion of the foot.  Strength was 5/5 throughout on the left side.  There was no scrotal edema or any focal tenderness.  

Diagnostic testing in November 2010 resulted in an impression of moderate, chronic and ongoing L5 radiculopathy on the right.

VA records disclose that on January 13, 2011, the Veteran underwent a laminectomy and discectomy.  He was awarded a period of temporary total disability, as outlined above.  Post-surgical notes document continued complaints of pain, including in the right groin and testicle.

A March 2011 VA internal medicine note documents a complaint of right testicular pain, improved for 2 weeks after the L4-L5 decompressive laminectomy.  The clinician remarked that at the time the etiology of right testicular pain was unclear, explaining that although the pain seemed to improve following spinal surgery, examination did not point towards a spinal etiology of referred pain.  

An April 2011 VA urology consultation note documents consultation for right testicular pain.  The urology note documents that Veteran's history of disc disease, and surgery.  The Veteran denied any urinary symptoms.  The VA urology resident remarked that "[u]nfortunately, the etiology of [the Veteran's right testicular pain] will likely remain undetermined."  However, the urologist remarked that it was "most likely" related to spinal disc disease given the normal examination and ultrasound findings.  

A July 2011 VA orthopedic surgery note documents a follow-up visit for status-post laminectomy with discectomy in January 2011.  At this time, the Veteran reported numbness in the right thigh laterally, along with testicular pain.  

A November 2011 VA orthopedic surgery note shows continued complaints of the right leg, as well as right groin/testicle pain.  An addendum to the evaluation notes that the clinician was unable to explain the reason for the Veteran's groin pain or testicular pain as the pathology was at L4-L5.  

A December 2011 VA orthopedic surgery note documents continued complaints on the right side, as well as right groin/testicle pain.  The Veteran was advised to follow up with primary care and urology as the clinician could see no indication that this symptomatology was coming from the Veteran's back.  

A May 2012 VA orthopedic surgery note documents low back pain with radicular symptoms down the right leg, with the history of L4-L5 laminectomy and discectomy in January 2011.  The Veteran presented in an effort to have his disability increased.  He then reported pain in the right leg and right gluteal region.  He complained of lateral thigh numbness, which he felt like he was walking on eggshells.  He had continued right groin/testicle pain that had not changed.  The Veteran otherwise denied any weakness, new neurological issues and bowel/bladder issues.  Motion of the lumbar spine appeared adequate with some limitation noted mostly with extension.  Sensation was intact to light touch.  Deep tendon reflexes were decreased.  Lower extremity strength overall appeared 5/5.  

On November 27, 2012, the Veteran was last afforded a VA examination of the spine and peripheral nerves.  At the time, he denied any flare-ups.  Flexion was to 50 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 25 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 25 degrees.  In each plane of motion, objective evidence of pain was demonstrated at each of these points.  There was no additional limitation of range of motion following repetition, although the spine showed less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  There was no muscle spasm or guarding.  

Muscle strength testing was normal in all areas and there was no muscle atrophy.  Reflexes were 1+ in the knees and ankles.  Sensory examination showed decreased sensation to light touch in the right thigh and the right thigh/knee, but no left lower extremity symptoms.  Straight leg raising test was positive on the right, but negative on the left.  No radiculopathy was noted in the left lower extremity, but rather moderate parasthesias and/or dyesthesias and numbness of the right lower extremity.  The examiner found involvement of the sciatic nerve on the right, but not the left.  The Veteran did not then require an assistive device to ambulate.

Associated Neurologic Abnormalities

The facts presented above clearly show that the Veteran's service-connected low back disability involves neuropathy of the lower extremities.  Service connection has been established for chronic left L4 radiculopathy, with a 20 percent disability evaluation.  

The AOJ has not effectuated any evaluation for any neurologic abnormalities of the right lower extremity, notwithstanding the medical evidence outlined above showing such pathology.  Likewise, no separate evaluation has been established for any neurologic abnormality of the right testicle/groin.  

Since the inception of the claim, the Veteran has complained of symptomatology of the right leg.  See e.g. December 2007 tripping complaints.  VA clinical records and VA examination reports show assessed radiculopathy of the right leg associated with the Veteran's service-connected low back disability.  As such, the assignment of a separate disability rating for radiculopathy of the right lower extremity is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  In order to ensure that there is no prejudice by virtue of the Board assigning a rating in the first instance, the AOJ will assign the rating and the effective date.

Along these lines, the Board has also considered whether the assignment of a separate disability rating for the Veteran's right testicle/groin pain is warranted.  The Veteran has consistently complained of groin pain since at least 2008.  Following his January 2011 spinal surgery, he related improvement in the pain, which unfortunately returned.  VA records show that the etiology of this condition was investigated.  

As outlined above, a May 2009 VA pain consultation note documents low back pain with right testicular pain.  June 2009 VA records disclose a recent normal ultrasound of the testes.  A November 2009 neurosurgery consult note indicates that the right testicle pain was not supported by MRI.  Ultrasound of the scrotum in October 2010 showed evidence of infection.  VA records following the Veteran's January 2011 spinal surgery show a brief period of improvement of the groin symptoms. 

Saliently, an April 2011 VA urology note documenting the Veteran's complaints, reflects that a VA clinician remarked that the Veteran's symptoms were "most likely" related to spinal disc disease.  However, the urologist also remarked that the etiology of the condition "will likely remain undetermined."  VA orthopedic notes indicate, however, that the Veteran's symptoms were not related to the low back.  A November 2011 VA orthopedic surgery note discloses an inability to explain the symptoms and an MRI has been interpreted as not supporting a finding of related testicle/groin pain.  

The Board acknowledges the April 2011 urology note relating that the Veteran's groin and testicle pain is related to "spinal disc disease."  However, the Board also notes that VA neurology and orthopedic notes indicate to the contrary that the Veteran's symptoms in this regard are not related to the low back disability.  These findings are based upon clinical testing.  The April 2011 urologist does not address these objective findings, although he does address the ultrasound and urology examination findings.  Because the urologist did not address the MRI findings, which have been competently interpreted and shown to not explain the Veteran's right testicle/groin pain, the Board places less probative value on the April 2011 urologist's opinion, than that of the VA neurology and orthopedic clinical findings.  Moreover, the Board finds that an orthopedist and a neurologist are a more competent and probative source of an opinion that addresses disability of the musculoskeletal and nervous system.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Accordingly, the evidence weighs against the assignment of a separate evaluation for any neurological disability of the right groin/testicle.

In the May 2008 rating decision, the AOJ assigned a 20 percent for mild chronic left L4 radiculopathy, and continued this evaluation in the April 2009 rating decision.  As outlined above, moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a, Diagnostic Code 8520.

Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity is not warranted.  Throughout the applicable period radiculopathy has not manifested by moderately severe or severe incomplete paralysis of the sciatic nerve, or complete paralysis thereof.  May 2008 VA EMG testing showed a mildly abnormal study, with no evidence for lumbar radiculopathy.  Repeated VA examination has not shown motor impairment of the left lower extremity and the treatment records show no such complaints or findings.  The Veteran has complained of pain, tingling and numbness in the left lower extremity.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  In this case, the disability has manifested objectively only by diminished reflexes and EMG testing showing a mildly abnormal study.  Certainly, complete paralysis has not been shown and there is no muscle atrophy.  Moreover, the symptoms manifested and the objective findings show that a higher evaluation is not warranted as the Veteran retains reflexes and there is no objective evidence of sensory or motor loss.  Accordingly, an evaluation in excess of 20 percent for chronic left L4 radiculopathy is not warranted. 

Degenerative Disc Disease

Initially the Board notes that the rating criteria pertaining to intervertebral disc syndrome (IVDS) are inapplicable to this case.  No evidence discloses, and the Veteran does not assert, that he was prescribed bed rest and treatment by a physician, a necessary predicate for consideration of these criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Similarly, the criteria for consideration of a 30 percent evaluation are inapplicable. Those criteria pertain to evaluation of the cervical spine.  In this case the Veteran's spinal disability does not pertain to that spinal segment; thus, those criteria are not for consideration.  Id. at Diagnostic Codes 5235-5242.

Accordingly, in order for an award of a 40 percent or greater to be warranted, the evidence must establish that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that there is ankylosis, either favorable or unfavorable, of the thoracolumbar spine, or of the entire spine.  With reference to the above-outlined clinical findings, flexion has been limited to 45 degrees at most upon VA examination prior to an October 18, 2010, VA note reflecting that the Veteran could not perform flexion secondary to pain.  A few months thereafter, the Veteran underwent spinal surgery.  Based upon the October 18, 2010, findings, the Board concludes that effective on October 15, 2010, when the Veteran reported a worsening of his symptoms, a 40 percent, but no greater evaluation is warranted.  Hart, supra.  However, it is noted that higher evaluations are not warranted.  Prior to October 15, 2010, flexion was not limited to 30 degrees or less.  While the Veteran was noted to have difficulty lifting, carrying, lack of stamina, weakness, fatigue, decreased strength, and difficulty with prolonged sitting and standing, the examiners in 2008 and 2009 found that there was no additional limitation of motion on repetitive range of motion testing.  This is highly probative evidence against finding that there is additional limitation as a result of pain, weakened movement, weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy of disuse.  Accordingly, a higher evaluation is not warranted pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, from October 15, 2010, ankylosis is not shown as the Veteran retained full range of motion other than with respect to flexion.   

Thereafter, the Board concludes that effective November 27, 2012, a 20 percent, but no greater, evaluation is warranted.  VA examination at that time, and post-surgery, showed flexion of the thoracolumbar spine to 50 degrees, with consideration of pain and repetitive motion.  Thus, as flexion was clinically documented as in excess of 30 degrees at this time, an evaluation of 20 percent, but not 40 percent, is proper effective November 27, 2012.  Hart, supra.  The examiner also reported that while there was less movement than normal, pain on motion, disturbance of locomotion and interference with sitting, standing and weight bearing, there was no additional limitation of motion on repetitive use.  Moreover, the examination report indicated that the Veteran did not have flare-ups.  Accordingly, a higher evaluation is not warranted pursuant to DeLuca v. Brown.  

At no point are evaluations of 50 or 100 percent warranted.  Obviously, as the Veteran's spine retains a fair degree of range of motion there is no ankylosis, and ankylosis has never been clinically assessed.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Accordingly, in the absence of such findings, an evaluations of 50 or 100 percent are not warranted.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected spine and neurologic disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe and contemplate the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's lumbar spine symptomatology, including limitation of motion, and radiculopathy symptomatology, as well as the resulting economic impairment.  Claims for service connection for psychiatric and sleep disorders have been referred to the AOJ for adjudication in light of the Veteran's reports of such symptoms associated with his service-connected disabilities.  In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment over and above that which is contemplated in the assigned evaluations.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine, prior to October 15, 2010, is denied.

From October 15, 2010, through November 26, 2012, a 40 percent, but no greater, evaluation for degenerative disc disease of the thoracolumbar spine is assigned.  

From November 27, 2012, a 20 percent, but no greater, evaluation for degenerative disc disease of the thoracolumbar spine is assigned.

Entitlement to an evaluation in excess of 20 percent for chronic left L4 radiculopathy associated with degenerative disc disease of the thoracolumbar spine is denied.  

A separate rating for right lower extremity radiculopathy, associated with the service-connected degenerative disc disease of the thoracolumbar spine, is warranted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


